 Case 2:16-cv-00686-MWF-PJW Document 240 Filed 03/08/19 Page 1 of 2 Page ID #:2421


                      I
                      i
                  l   CROCKETT & AS SOCIA TES
                        Robert D. Crockett (Bar No. l 05628)
                  2         bob@bobcrockettlaw.com
                    i   Lisa Dearden Tr~'anier (Bar No. 156302)
                  3 I       lisatrepanier bobcrockettlaw. com
                      23929 Valencia Bou evard, No. 303
                  4 Valencia, CA 91355
                      Telephone: (323) 487-1101
                  5 Facsimile: (J23) 843-9711
                    I I

                  6       Attorneys for Defendants &
                          Counterclaimants Metal Products
                          Engineering, Luppe Ridgway Luppen, and
                          Paula Busch Luppen

                                             UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISJON
                 11
                          ALISU INVESTMENTS, LTD. and              CASE NO.: 2:16-cv-00686 MWF
                 12                                                (PJWx)
                          KARGO GROUP GP, LLC,
                 13   I


                                       Plaintiffs,                 JOINT STATUS REPORT RE
                 14 1 V.                                           MEDIATION
                 15
                 16
                          TRIMAS CORPORATION d/b/a NI              Jury Trial: February 4, 2020
                          INDUSTRJES, INC., BRADFORD
                 17       WHITE CORPORATION, LUPPE
                 18   I   RJDGWAY LUPPEN, PAULA
                          BUSCH LUPPEN, METAL
                 19       PRODUCTS ENGINEERING,
                 20       DEUTSCH/SOL, LTD., RHEEM
                          MANUFACTURJNG COMPANY, and
                 21       INFINITY HOLDINGS, LLC,
                 22
                                       Defendants.
                 23   I
                      I


                 24   I   AND ALL COUNTERCLAIMS
                 25
                 26 1
                      I


                 27 1
                 28 I
                      '                                              ,JOINT STATUS RF.PORT RE MEDIATION
CROCKETT&
ASSOCIATES
 l OS ANGl!LfS
 Case 2:16-cv-00686-MWF-PJW Document 240 Filed 03/08/19 Page 2 of 2 Page ID #:2422




                                 Pursuant to this Court's January 16, 2019 Order (Dkt. No. 238), the patties
                2 1 hereby submit this Joint Status Repo1t re Mediation.
                    I
                    I

                3 '              As ordered by the Court, a mediation was held on March 1, 2019 with
                4 private mediator, Hon. George King (Ret.), of JAMS.
                5   !
                    I
                                 In attendance on behalf of Defendants were Luppe "Ridge'' Luppen, Paula
                6 1 Luppen, Luppe "Ted" Luppen, and environmental consultant Hyung Kim, as well
                7 1 as Robert D. Crockett, counsel for Defendants.
                8                In attendance on behalf of Plaintiffs was Mai1in Quinones, counsel for
                9 Plaintiffs.
               10                The parties were not able to resolve any of their disagreements.
               11 :
                    I                              ,,,..,--

               12   I DATED:           March j_, 2019            CROCK TT & ASSOC IA TES
               13

               14 1
               15
                    j




                    !
                    I
                    I
                                                                      :,~
                                                                       Robert D. Crockett
                                                                       Lisa Dearden Trepanier
               16   i                                            Attorneys for Metal Products Engineering,
               17 I                                              Luppe Ridgway Luppen, and Paula Busch
                    I
               18   i
                                                                 Luppen
                    I
               19 ! DATED: March O , 2019                        SHER EDLING, LLP
                    I                          -
               20   i
               21   i
                    I

               22 1
                                                                       Martin Quinones
               23 '                                              Attorneys for Alisu Investments, Ltd. and
                    I
               24 i!                                             Kargo Group GP, LLC

               25   I
                    I
                        4811-8705-0889, V. 1


               26   I
               27
               28
                                                                          JOINT STATUS REPORT RE MEDIATION
CROCKETT&
ASSOCIATES
 LOS/lNGELES
